DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2017/0190476).
Regarding claim 1, Goto discloses recloseable package comprising:(a) a first and second sidewall (12) joined along respective sidewall edges, and a bottom to form a package with an open mouth bounded by terminal ends of the first and second sidewalls; and (b) a recloseable zipper closure (x) positioned adjacent the mouth, comprising: (i) a first track (222) comprising an interlocking profile, the first track further comprising an attachment flange (Fig. 3, at 22) integral with a grasping flange (Fig. 1, at 22), wherein the grasping flange is unattached to the first sidewall between the sidewall edges, and the attachment flange is attached to the first sidewall at a first region extending between the sidewall edges and free of attachment to the first sidewall at a second region vertically displaced from the first region, wherein the second region is at a region behind the interlocking profile; and (ii) a second track (212) comprising a 
Regarding claim 2, the grasping flange is capable of unfolding from a first position in which the free end is located between the terminal ends and the first track interlocking profile to a second position where the free end is located adjacent the terminal end of the first sidewall.  
Regarding claim 7, (a) the interlocking profile on the first track comprises a stem with a head; and (b) the interlocking profile on the second track comprises a pair of legs spaced apart to receive the head of the first track. See Fig. 3. 
Regarding claim 8, the grasping flange is movable away from the attachment flange.  
Regarding claim 9, the attachment flange is secured to the first sidewall only along an anchor portion (Fig. 3, at 22) on an inner surface of the attachment flange. See Fig. 3. 
Regarding claim 10, the anchor portion comprises a heat seal between the attachment flange and the first sidewall. See [0189]. 

Regarding claim 12, the zipper closure comprises a plastic polymer material. See [0185].
Regarding claim 13, Goto discloses a recloseable package comprising: (a) a first and second sidewall (12) joined along respective sidewall edges, and a bottom to form a package with an open mouth bounded by terminal ends of the first and second sidewalls; and (b) a recloseable zipper closure (x) positioned adjacent the mouth, comprising: (i) a first track (222) comprising an interlocking profile, the first track further comprising an attachment flange (Fig. 3, at 22) integral with a grasping flange (Fig. 1, at 22), wherein the grasping flange is unattached to the first sidewall between the sidewall edges, and the attachment flange is attached the first sidewall at a first region extending between the sidewall edges and free of attachment to the first sidewall at a second region vertically displaced from the first region, wherein the second region is at a region behind the interlocking profile (Fig. 3); and (ii) a second track (212) comprising a complementary interlocking profile, the second track attached to the second sidewall; (c) wherein the grasping flange has a free end below the terminal ends such that the free end is located between the terminal ends and the first track interlocking profile; and wherein the grasping flange is freely movable and unattached to the first sidewall a complete distance between the sidewall edges, and unattached to the first sidewall between the free end and at least the first track interlocking profile; and (d) wherein the first track includes a fold (when folded) along the complete distance between the sidewall edges. See Figs. 1-3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied above.
Regarding claims 4 and 5, Goto sufficiently discloses the invention except for the grasping flange being extruded or co-extruded. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734